Stacy, J.
Tbe judgment in this case was entered at tbe July Term, 1922, before bis Honor bad bad an opportunity to examine our opinion in S. v. Hardin, 183 N. C., 815, rendered only a short time prior thereto. After tbe case bad been docketed here, tbe learned' judge of tbe Superior Court wrote to tbe Attorney-General, stating that be bad “committed an error, and tbe judgment ought to be reversed.” Let an order be entered in accordance witb this suggestion, as tbe conclusion reached is supported by tbe record.
Beversed.